Title: Jonathan Jackson to John Adams, 15 Feb. 1786
From: Jackson, Jonathan
To: Adams, John


          
            
              Dear Sir
            
            

              Boston

              15 Feby 1786—
            
          

          I had your very agreeable Letter of the 1st: Octobr in course after it’s date, which I have
            not before acknowledged nor the very obliging Note from Miss Adams accompanying it—you
            will please for me & Mr Tracy to thank that Lady for
            her kind Enquiries & good Wishes espressed for us & our families
            & to return their & our affectionate Compliments to Mrs & Miss Adams—I hope that the Ladies enjoy the Air
            & Society in which they are placed—that they have Health & peace of
            Mind
          I wrote to you in Octr & then
            took the Liberty to introduce to your Acquaintance Mr Escott
            & his Partner, who were a Society with which I enjoyed as much real Sociability,
            & by whom I was treated with as much Hospitality as by any persons while
            abroad—if agreeable to you I hope that an Acquaintance is commenced between you
            & that you find them as I described them—
          Mr Parkinson is a Man of Information
            & Ingenuity—Had I been sure that to your Ladies it would have been agreeable, I
            should have proposed to Mrs. Reed an Acquaintance with them,
            tho’ mine with her would perhaps scarcely authorize it—she ia a Lady I got quite
            attached to for her very pleasing & agreeable manners—she is more of a domestic
            Woman than the fine Ladies of England commonly are, & was she & your
            Ladies to slide into an easy Acquaintance with each other I think they would both be
            pleased & enjoy it—
          I am writing to Mr Escott by this
            Conveyance & again meddling with what perhaps is impertinent—I have hinted to
            him my Wish that your Ladies & Mrs Reed should be
            brot [expansion sign] to Know each other. if my Interference should be construed by
            either of you to be impertinent, you will attribute it I hope to a well intentioned Zeal
            that others should enjoy like pleasures as I have—
          My Partner Mr Higginson wrote to you by
            one of the last Ships & anticipated every thing I could furnish you in the
            political Line & with much more Perspicuity & Method—
          I wish more than I expect to hear of a speedy & agreeable
            Termination of the Pursuits committed to your Charge, both with the Country you are
            placed in, & with the States of Barbary—
          By the time you return you will be practiced I imagine in the Arts
            of Defence, & get accustomed to the Attack of Scribblers & Party-Men,
            & with perfect Composure will be able to meet the most impudent unfounded
            Assertions—even Kings in the Country you are in must learn to live easy under these or
            not to be easy at all—in this respect it is an extraordinary people—while I was in their
            Country I never heard of but one person of importance enough to attack & vilify
            that had escaped the Arrows of Detraction—& that was said to be their present
            Queen, indeed it was once attempted on her but an universal
            Disapprobation of it had discouraged a Renewal—from all that was said of her I was led
            to think her a valuable domestic Character—indeed it was generally said that she had the
            Discretion never to meddle with their Politics, which if true is much in her favour,
            & a rare instance I believe in the Courts of Europe—
          When you have Leisure my good Sir your Communications upon any
            Subject you may think worthy your pen will always be most agreeable to me—I have very
            seldom seen your Son since his Arrival—I am told that he is a very hard & close
            Student & confines himself to Haverhill almost entirely at present—
          If you meet Doctr Price & Mr Benja Vaughan at any time you
            will oblige me to present them with my respectfull Compliments—
          With great respect & esteem / I am dear Sir, / your friend
            & most obedt Servt


          
            
              Jona Jackson
            
          
        